Citation Nr: 0119322	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
traumatic arthritis of both knees.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 26, 1950 to May 
17, 1952.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
benefits sought.  The veteran initiated and completed an 
appeal from that determination.  In an earlier determination, 
the veteran was awarded nonservice-connected pension 
benefits.  The veteran has been declared incompetent and his 
wife has been appointed to be in charge of all matters 
relating to his claim.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  In a September 1997 rating decision, the RO denied 
service connection for PTSD, a chronic low back condition, 
and traumatic arthritis of both knees.  The veteran did not 
appeal.

3.  The evidence associated with the claims file subsequent 
to the September 1997 rating decision includes daily sick 
reports for the veteran's unit for the period from September 
1950 to January 1951, statements from the veteran, duplicates 
of treatment records and duplicate lay statements, as well as 
outpatient treatment records related to ongoing treatment for 
PTSD; this evidence does not tend to establish a material 
fact which was not already of record at the time of the 
September 1997 rating decision and is not so significant that 
it must be considered to decide fairly the merits of the 
veteran's claim.  



CONCLUSIONS OF LAW

1.  An unappealed September 1997 RO decision which denied 
service connection for PTSD, a chronic low back condition, 
and traumatic arthritis of both knees is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.  The evidence received since the September 1997 decision 
is not new and material; thus, the claims for service 
connection for PTSD, a chronic low back condition, and 
traumatic arthritis of both knees are not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1104 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is attempting to reopen claims of service 
connection for PTSD, a chronic low back condition, and 
arthritis of both knees.  The issues were denied by the RO in 
September 1997.  The VA has a duty to assist claimants in 
developing facts which are pertinent to their claims.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In the present case, the 
Board finds that all relevant facts have been properly 
developed, and that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  That evidence includes 
the veteran's available service medical records, records of 
treatment following service, reports of VA rating 
examinations, and statements and argument made by and on the 
veteran's behalf.  Specifically, the RO made requests to the 
National Personnel Records Center (NPRC) to obtain records 
from alternate sources with regard to the veteran's alleged 
combat as well as injuries sustained during training.  In the 
NPRC's response, it was indicated that no additional records 
could be located, and that any pertinent records may have 
been destroyed in the 1973 fire at the NPRC.  Under such 
circumstances, there is a heightened duty to search for 
information from alternative sources.  Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The VA has met the duty to identify 
evidence, as it has communicated to the veteran the need to 
submit evidence related to his treatment.  The Board has not 
been made aware of any additional relevant evidence which is 
available in connection with this appeal.  No further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000.

The veteran claims he developed PTSD, a chronic low back 
condition, and traumatic arthritis of both knees as a result 
of his active service.  Service connection may be granted for 
a disability resulting from a disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Where a veteran served 
continuously for ninety days or more during a period of war 
or after December 31, 1946, and certain diseases, including 
arthritis, become manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  If a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2000).  Service 
connection may also be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

As noted above, the veteran's claims of entitlement to 
service connection for the disabilities at issue were denied 
by the RO in September 1997.  In view of this prior denial to 
now establish service connection for PTSD, a low back 
condition and bilateral arthritis of the knees, the veteran 
must first present new and material evidence to reopen the 
previously denied claims for these disorders.  In September 
1997, the RO denied service connection for the low back and 
bilateral knee disorders, citing a negative service 
separation examination report dated in May 1952, which 
reflected no treatment or findings for these disorders.  The 
RO noted that the veteran had fallen in service, but that 
there was no evidence of residual injury as a result of the 
fall.  The RO also noted that post-service records showed no 
mention, either complaints or findings, of these problems, 
including a VA examination in 1985.  Medical records dated 
many years later contain the first complaints of back and 
knee pain.  

Also in the September 1997 decision, the RO denied the PTSD 
claim on the basis that there was no confirmed diagnosis of 
PTSD and that the evidence did not establish that a verified 
stressor had occurred.  A 1996 VA examination showed that the 
veteran had dementia and not PTSD.  Additional VA records 
dated at that time showed the assessment that the veteran had 
been coached too much to have clear facts and his memory was 
too bad to have a clear history.  As such, the examiner could 
not assess PTSD.  

At the time of the September 1997 decision, the evidence also 
included an undated newspaper clipping picture of the veteran 
in a group of soldiers from Company F of the 278th Regimental 
Combat Team of the Elizabethton National Guard.  The soldiers 
were reportedly ordered to active service in August 1950 and 
sent to Fort Devins, Massachusetts September 1, 1950.  It was 
noted that many of the company members were soon thereafter 
sent to the frontlines of the Korean Conflict.  Also included 
was a photo copy of what appears to be a news paper clipping 
picture.  The caption at the bottom is "The 278th Regimental 
Combat team made amphibious landings at Inchon, Korea and 
participated in exercises at Qualdefeur Iceland."  The 
typing of the caption for this picture is uneven and suggests 
it may have been altered.  The news paper is not identified.  
The picture of the landing party could not have possibly 
confirmed that the veteran was in combat because he was in 
training at the time of the Inchon landing in September 1950.  
The NPRC noted that the veteran's personnel file was also 
destroyed in the fire.  However, his DD 214 shows no awards 
or decorations.  His most significant assignment was listed 
as "Co L 278 Inf Regt."  Finally, a questionnaire for an 
NPRC records search shows that the veteran reported being in 
B Company, 1st Battalion, 15th Infantry Regiment, 3rd 
Division, and that he was stationed near Chorwon, Korea from 
January 1951 to the end of 1952.  As noted, multiple attempts 
to verify the veteran's contentions produced no records.  

Based on the aforementioned evidence, the RO concluded in the 
September 1997 decision that there was no confirmed diagnosis 
of PTSD which would permit a finding of service connection.  
The RO also noted that the evidence did not establish that a 
stressor occurred in service.  The claims with regard to the 
knees and low back were denied on the basis that they were 
not noted in service and there is no link between any current 
back and or knee condition and service.  The veteran was 
apprised of his rights as to all three issues and in fact did 
file a notice of disagreement, but his substantive appeal was 
untimely.  The decision, unappealed in the required time 
period, became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a), 20.302, 20.1103 (2000).

The veteran is now attempting to reopen the previously denied 
claims of service connection for PTSD, a low back condition, 
and arthritis of the knees.  The September 1997 RO decision 
is final and is not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103 (2000).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156.  

Evidence submitted since the September 1997 denial includes 
written statements from the veteran alleging that his knees 
and back were injured in an accident at Fort Devens, as well 
as duplicates of lay statements regarding these injuries 
which were considered by the RO in September 1997.  
Additionally, a duplicate VA treatment note dated in 1996, by 
a VA clinical psychologist showing psychological test results 
consistent with PTSD, which was considered in September 1997, 
was submitted.  The veteran has also submitted VA outpatient 
treatment records dating from November 1996 to June 1999.  
Those dated through May 1997 were duplicates of records 
considered by the RO in September 1997, while those dating 
from September 1997 through June 1999 show treatment in a VA 
PTSD program.  Finally, also added to the record were copies 
of the Unit Daily Sick report for the veteran's unit dated 
from September 1950 to January 1951.  These show that the 
veteran was reported as sick on two occasions and that he was 
discharged to duty after being treated.  These indicate that 
he was a recruit in September, and a private in December 
1950.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  With regard to the present case, the Board notes 
that the provisions of the VCAA do not require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

As noted above, the Board observes that the VA has met its 
duty to assist the veteran as set forth in the Act.  VA 
examinations are of record.  By virtue of the statement of 
the case, and the guidance provided through the 
correspondence from VA, the veteran has been afforded notice 
of the evidence needed to complete his claim.  As noted, the 
veteran's available service medical records are incomplete, 
and his records were presumed lost in a 1973 fire at the 
NPRC.  The VA has a heightened duty to assist in these cases, 
and the RO has attempted to help the veteran by searching for 
additional service medical records.  Attempts have been made 
to search for the veteran 's records using alternative 
sources.  The VA has made all possible efforts to obtain 
additional records.  No further action is needed to comply 
with the VA's obligations under the Act.  

The question of whether evidence is "new and material" is 
still analyzed under 38 C.F.R. § 3.156(a), and requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

I.  Low Back Disorder and Traumatic Arthritis of the Knees

Regarding the back and knees, the Board notes that the 
duplicate treatment records and lay statements are not new 
and material, as they were already of record at the time of 
the previous denial.  The veteran's contentions about being 
injured when he fell off a truck at Fort Devins were fully 
considered in the earlier decision.  Thus, they do not meet 
the test for new and material evidence set forth at 38 C.F.R. 
§ 3.156.  

The additional treatment records are also not new and 
material, as they fail to bear directly and substantially 
upon those specific matters under consideration.  They show 
that the veteran is being treated for PTSD, and they do not 
address and are not relevant to the issues of service 
connection for a low back condition or a bilateral arthritis 
of the knees.  They are not probative of the issues at hand.  
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Thus, the test for 
new and material evidence set forth in 38 C.F.R. § 3.156 has 
not been met. 

With regard to the sick reports being offered to show that 
the veteran was injured in training, the VA has not 
questioned the veracity of the veteran's contentions that he 
fell off a truck during training.  Rather, the basis of the 
denial in 1997 was that the record showed no residual affects 
of the fall.  The service separation examination was negative 
and records dated over 20 years later were negative.  Thus, 
the claims were denied because there was no chronic condition 
in service or within a presumptive period, no continuity of 
symptomatology, and no medical opinion linking a current knee 
or back condition to service.  The addition of the sick 
reports does not alter these facts.  In fact, they are 
consistent with the findings of no chronic condition in 
service.  The reports show that the veteran was not taken off 
duty for any significant length of time.  Therefore, the 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim, and the test 
for new and material evidence, as set forth at 38 C.F.R. 
§ 3.156, has not been met.  



II.  PTSD

The records do show current treatment for PTSD, but they do 
not provide a new basis to establish that the veteran has 
PTSD incurred in service or otherwise related to service.  
Rather, they are consistent with earlier findings in the 
record showing post-service treatment of PTSD.  The RO denied 
the clam for PTSD because the record did not show a confirmed 
diagnosis of PTSD with verified stressors.  Duplicate 
treatment records are, as noted earlier, not new.  Further, 
the findings on the current records are similar to those in 
earlier examinations and treatment records.  The current 
findings do not address the lack of a confirmed diagnosis of 
PTSD, specifically because they do not provide a basis to 
verify the alleged stressors supporting a diagnosis of PTSD.  
The records are not new and so significant that they must be 
considered in order to fairly decide the merits of the claim.  
On this point, the Board is observes that it is precluded 
from considering the credibility of the newly submitted 
evidence; strictly for purposes of determining whether new 
and material evidence has been presented, rather the Board 
must presume that the newly submitted evidence is credible.  
See Duran v. Brown, 7 Vet. App. 216, 220 (1994), see also 
Justus, 3 Vet. App. at 513.  However, this is not to say that 
the Justus credibility rule is boundless or blind; if the 
newly submitted evidence is inherently false or untrue, the 
Justus credibility rule would not apply.  The VA need not 
consider the patently incredible to be credible.  See Duran, 
7 Vet. App. at 221.  The veteran's assertions regarding 
landing at Inchon, which he cites in the new medical records 
as part of the basis for his stressful experiences, can not 
serve as a basis to reopen the claim for PTSD.  The landing 
occurred in September 1950, when the veteran was in training, 
thus his assertions are patently incredible.  The veteran's 
assertions are essentially cumulative and do not tend to 
establish a fact that was not already of record and they are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim.  Thus, the test for 
new and material evidence set forth in 38 C.F.R. § 3.156 has 
not been met with this evidence.  

In sum, the evidence added since the September 1997 final 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  Thus, the Board finds that new and material 
evidence has not been submitted.  The claims are not 
reopened.


ORDER

New and material evidence not having been presented to reopen 
a claim of service connection for PTSD, that claim remains 
denied.

New and material evidence not having been presented to reopen 
a claim of service connection for a low back disorder, that 
claim remains denied.

New and material evidence not having been presented to reopen 
a claim of service connection for traumatic arthritis of both 
knees, that claim remains denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

